Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Linear Mold & Engineering, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Linear AMS
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  12163 Globe Street
                                  Livonia, MI 48150
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Wayne                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                    21-42617-mar           Doc 1        Filed 03/26/21          Entered 03/26/21 14:18:07                   Page 1 of 73
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Linear Mold & Engineering, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 9900

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




                 21-42617-mar               Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                       Page 2 of 73
Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
Debtor    Linear Mold & Engineering, LLC                                                                  Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                  21-42617-mar                    Doc 1         Filed 03/26/21           Entered 03/26/21 14:18:07                      Page 3 of 73
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor   Linear Mold & Engineering, LLC                                              Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




                21-42617-mar       Doc 1       Filed 03/26/21         Entered 03/26/21 14:18:07               Page 4 of 73
Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Debtor    Linear Mold & Engineering, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ John Tenbusch                                                        John Tenbusch
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Lynn M. Brimer                                                        Date March 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Lynn M. Brimer P43291
                                 Printed name

                                 Strobl Sharp PLLC
                                 Firm name

                                 300 East Long Lake Road
                                 Suite 200
                                 Bloomfield Hills, MI 48304-2376
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (248) 540-2300                Email address


                                 P43291 MI
                                 Bar number and State




                 21-42617-mar            Doc 1         Filed 03/26/21             Entered 03/26/21 14:18:07                    Page 5 of 73
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 26, 2021                          X /s/ John Tenbusch
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Tenbusch
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




                21-42617-mar                   Doc 1          Filed 03/26/21              Entered 03/26/21 14:18:07             Page 6 of 73
 Fill in this information to identify the case:

 Debtor name            Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $        1,565,224.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $        1,565,224.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $        1,117,945.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$        2,031,200.32


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $           3,149,145.34




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy
                  21-42617-mar                          Doc 1               Filed 03/26/21                        Entered 03/26/21 14:18:07                                        Page 7 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Level One Bank                                          checking                        5574                                    $53,998.37




           3.2.     Level One Bank                                          Payroll account                 5582                                       $100.12




           3.3.     Level One Bank                                          Escrow Account                  8732                                  $122,702.77



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $176,801.26
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                21-42617-mar                   Doc 1          Filed 03/26/21       Entered 03/26/21 14:18:07                  Page 8 of 73
 Debtor         Linear Mold & Engineering, LLC                                                    Case number (If known)
                Name


        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            723,835.35   -                                   0.00 = ....                $723,835.35
                                              face amount                           doubtful or uncollectible accounts
                                            Accounts Receivable


           11b. Over 90 days old:                               393,362.99   -                                  0.00 =....                  $393,362.99
                                              face amount                           doubtful or uncollectible accounts
                                            Accounts Receivable

 12.       Total of Part 3.                                                                                                           $1,117,198.34
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture and equipment                                                       $0.00                                        $14,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                21-42617-mar                   Doc 1          Filed 03/26/21         Entered 03/26/21 14:18:07                 Page 9 of 73
 Debtor         Linear Mold & Engineering, LLC                                                Case number (If known)
                Name


 43.       Total of Part 7.                                                                                                           $14,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Machinery and Equipment                                                $0.00    Appraisal                        $187,125.00


           47.2.     Vehicles                                                               $0.00                                        $9,800.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Shop Equipment                                                                   $0.00                                        $9,000.00


           Material Handling Equipment                                                      $0.00                                      $19,800.00


           Quality Control Equipment                                                        $0.00                                        $5,100.00


           Miscellaneous equipment                                                          $0.00                                      $25,900.00



 51.       Total of Part 8.                                                                                                       $256,725.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21       Entered 03/26/21 14:18:07            Page 10 of 73
 Debtor         Linear Mold & Engineering, LLC                                               Case number (If known)
                Name

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21       Entered 03/26/21 14:18:07           Page 11 of 73
 Debtor          Linear Mold & Engineering, LLC                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $176,801.26

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,117,198.34

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $14,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $256,725.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,565,224.60            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,565,224.60




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                21-42617-mar                     Doc 1            Filed 03/26/21                     Entered 03/26/21 14:18:07                      Page 12 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Level One Bank                                 Describe debtor's property that is subject to a lien                 $967,945.02             $1,565,224.00
       Creditor's Name                                All Assets
       Jacob Hachey
       32991 Hamilton Court
       Farmington, MI 48334
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
       jhachey@levelonebank.co                        Is the creditor an insider or related party?
       m                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Small Business
 2.2                                                                                                                       $150,000.00                  Unknown
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All assets
       SBA Disaster Loan Service
       Center
       2 North 20th Street, Ste.
       320
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
       Kevin.Erskine@usdoj.gov                           No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                21-42617-mar                 Doc 1            Filed 03/26/21              Entered 03/26/21 14:18:07                 Page 13 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $1,117,945.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Frances Belzer Wilson
        DAwda, Mann, Mulcahy & Sadler, PLC                                                                    Line   2.1
        39533 Woodward Ave., Ste. 200
        Bloomfield Hills, MI 48304-5103

        Kevin Erskine
        211 W. Fort Street, Ste. 2100                                                                         Line   2.2
        Detroit, MI 48226-3220




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                21-42617-mar                 Doc 1           Filed 03/26/21               Entered 03/26/21 14:18:07                   Page 14 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Boers, Michael                                            Check all that apply.
           302 W. Front Street                                          Contingent
           Grand Ledge, MI 48837                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Burrows, Adam                                             Check all that apply.
           30800 South Hill Road                                        Contingent
           New Hudson, MI 48165                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   26195                               Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07               Page 15 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Coats, John                                                Check all that apply.
          1651 Lansing Road                                             Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Dickerson, David                                           Check all that apply.
          20409 Luckey Road                                             Contingent
          Pemberville, OH 43450                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Eitniear, Ike                                              Check all that apply.
          564 Elm Street                                                Contingent
          Vermontville, MI 49096                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Fanfair, Michael G.                                        Check all that apply.
          2482 Burwood Court                                            Contingent
          Highland, MI 48357                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 2 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 16 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Gonzales, Josef                                            Check all that apply.
          765 3rd Avenue                                                Contingent
          Pontiac, MI 48340                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Haglund, Joseph                                            Check all that apply.
          33639 Beechnut Street                                         Contingent
          Westland, MI 48186                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Jones, Joshua                                              Check all that apply.
          1716 Lansing Road                                             Contingent
          Lot 20                                                        Unliquidated
          Charlotte, MI 48813                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Kerekes, Steven C.                                         Check all that apply.
          350 Church Street                                             Contingent
          Apt. 5A                                                       Unliquidated
          Olivet, MI 49076                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 17 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Kleinfelt, Kenneth                                         Check all that apply.
          43 Lake Ride Drive                                            Contingent
          Mason, MI 48854                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Kowalk, Douglas                                            Check all that apply.
          824 W. Shepherd                                               Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Krawczyk, James                                            Check all that apply.
          5370 E. Kinsle                                                Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Kunar, Craig A.                                            Check all that apply.
          4429 Boydson Drive                                            Contingent
          Toledo, OH 43623                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 18 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Landgraf, Manuela                                          Check all that apply.
          235 N. Cochran Avenue                                         Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Lawrence, Debora                                           Check all that apply.
          228 Van Lieu Street                                           Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          McFee, John                                                Check all that apply.
          113 Grant Avenue                                              Contingent
          Alma, MI 48801                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Mead, Jennifer                                             Check all that apply.
          235 1/2 N. Cochran Avenue                                     Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 5 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 19 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Milligan, Christina                                        Check all that apply.
          3773 Toles Road                                               Contingent
          Mason, MI 48854                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Myers, David                                               Check all that apply.
          17467 Cedarlake Circle                                        Contingent
          Northville, MI 48168                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Olivio, Sheila                                             Check all that apply.
          1615 Oak Squire Lane                                          Contingent
          Howell, MI 48855                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Peck, Trever R.                                            Check all that apply.
          456 North Stine Road                                          Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 20 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Penn, Hope                                                 Check all that apply.
          14196 Susanna Street                                          Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Richardson, Cody                                           Check all that apply.
          3716 W. Jolly Road                                            Contingent
          Apt. #8                                                       Unliquidated
          Lansing, MI 48911                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Rivera, Nelson                                             Check all that apply.
          419 E. Lovett                                                 Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Sinclair, Michael                                          Check all that apply.
          416 E. Lovett                                                 Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 7 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 21 of 73
 Debtor       Linear Mold & Engineering, LLC                                                                  Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Skrip, Steven                                              Check all that apply.
          223 Prairie Street                                            Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Spicer, Robyn                                              Check all that apply.
          715 Arrowhead                                                 Contingent
          Charlotte, MI 48813                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Tenbusch, Jack                                             Check all that apply.
          49098 Veneto Drive                                            Contingent
          Northville, MI 48167                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown    Unknown
          Tenbusch, John                                             Check all that apply.
          49098 Veneto Drive                                            Contingent
          Northville, MI 48167                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          March 19, 2021                                             Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 8 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 22 of 73
 Debtor        Linear Mold & Engineering, LLC                                                                 Case number (if known)
               Name

 2.31       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Thompson, Tyler                                          Check all that apply.
            618 Pearl Street                                            Contingent
            Charlotte, MI 48813                                         Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Thuma, Jacqueline                                        Check all that apply.
            414 Pearl Street                                            Contingent
            Charlotte, MI 48813                                         Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Tyler, Ryan                                              Check all that apply.
            10021 Barnes Road                                           Contingent
            Eaton Rapids, MI 48827                                      Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Young, Louis J.                                          Check all that apply.
            34678 Pembroke                                              Contingent
            Livonia, MI 48152                                           Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                21-42617-mar                  Doc 1          Filed 03/26/21                   Entered 03/26/21 14:18:07                  Page 23 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,515.00
          2K Tool                                                               Contingent
          3025 Madison Avenue SE                                                Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,021.12
          Absolute Machine Tools, Inc                                           Contingent
          7420 Industrial Parkway                                               Unliquidated
          Lorain, OH 44053                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,193.84
          AIC Equipment & Controls, Inc.                                        Contingent
          37 Summit Street                                                      Unliquidated
          Brighton, MI 48116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,283.10
          Air Technologies                                                      Contingent
          160 84th St SW                                                        Unliquidated
          Ste 1                                                                 Disputed
          Byron Center, MI 49315
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $32,994.00
          Alro Steel Corporation                                                Contingent
          Dept 771478                                                           Unliquidated
          PO Box 77000                                                          Disputed
          Detroit, MI 48277-1478
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,263.30
          Apac Paper & Packaging Corp.                                          Contingent
          4000 Enterprise Drive                                                 Unliquidated
          Allen Park, MI 48101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $87,750.00
          Arcam                                                                 Contingent
          Krokslatts Fabriker 27A                                               Unliquidated
          Se-431 37                                                             Disputed
          Molbdal Sweden
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 24 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,245.00
          Birch Machinery Co                                                    Contingent
          PO Box 15                                                             Unliquidated
          Birch Run, MI 48415                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,700.00
          CBS Tool                                                              Contingent
          51601 Oro Drive                                                       Unliquidated
          Shelby Township, MI 48315                                             Disputed
          Date(s) debt was incurred February 1, 2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,040.00
          Chase Plastics                                                        Contingent
          6467 Waldon Center Drive                                              Unliquidated
          Clarkston, MI 48346                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $45,427.99
          City of Charlotte                                                     Contingent
          111 E. Lawrence Ave                                                   Unliquidated
          Charlotte, MI 48813                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Property taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $292,849.16
          Clinton Aluminum & Stainless Steel Sales                              Contingent
          6720 Van Buren                                                        Unliquidated
          Clinton, OH 44216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,519.95
          Consumers Energy                                                      Contingent
          PO Box 30079                                                          Unliquidated
          Lansing, MI 48937-0001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,510.00
          Creative Foam Corporation                                             Contingent
          300 N Alloy Dr                                                        Unliquidated
          Fenton, MI 48430                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 25 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,950.66
          Dassault Systemes                                                     Contingent
          175 Wyman Street                                                      Unliquidated
          Waltham, MA 02451-1223                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,224.78
          Dell Financial Services                                               Contingent
          Payment Processing Center                                             Unliquidated
          PO Box 5275                                                           Disputed
          Carol Stream, IL 60197-5275
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,100.00
          DRS Industries Inc.                                                   Contingent
          1067 Hamilton Dr. E                                                   Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,880.27
          DTE Energy                                                            Contingent
          PO Box 2859                                                           Unliquidated
          Detroit, MI 48260-0001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,221.00
          Ellwood Specialty Steel                                               Contingent
          499 Honeybee Lane                                                     Unliquidated
          New Castle, PA 16105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,240.77
          EOS of North America Inc                                              Contingent
          28970 Cabot Dr                                                        Unliquidated
          Novi, MI 48377-2978                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,299.00
          Frankenmuth Insurance                                                 Contingent
          One Mutual Ave                                                        Unliquidated
          Frankenmuth, MI 48787-0001                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 26 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $825.45
          Fraza Forklifts                                                       Contingent
          PO Box 77000                                                          Unliquidated
          Detroit, MI 48277-1318                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,669.21
          General Electric Company                                              Contingent
          Bank of America                                                       Unliquidated
          PO Box 412271                                                         Disputed
          Boston, MA 02241-2271
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,447.50
          Gerotech, Inc.                                                        Contingent
          29220 Commerce Dr                                                     Unliquidated
          Flat Rock, MI 48134                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,335.00
          Grady Bell LLP                                                        Contingent
          53 W Jackson Blvd                                                     Unliquidated
          Suite 1250                                                            Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,168.48
          Graye Electrical Services, Inc                                        Contingent
          12257 Market St                                                       Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,593.55
          Guardian Environmental Services                                       Contingent
          34400 Glendale St                                                     Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,545.00
          H & M Machine Tool                                                    Contingent
          3823 Seiss Ave                                                        Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 27 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,272.53
          In Mold Solutions, LLC                                                Contingent
          7230 Cuesta Way Drive NE                                              Unliquidated
          Rockford, MI 49341                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $148,136.32
          Industrial Development & Holdings                                     Contingent
          32400 Telegraph Road, Ste. 202                                        Unliquidated
          Bingham Farms, MI 48025
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,982.50
          Joelson Rosenberg                                                     Contingent
          30665 Northwestern Hwy                                                Unliquidated
          Ste 200                                                               Disputed
          Farmington, MI 48334
                                                                             Basis for the claim:    Legal Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,075.00
          John Bay Electric, Inc.                                               Contingent
          317 Hall Street                                                       Unliquidated
          Charlotte, MI 48813                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,106.97
          Konica Minolta Business Solutions                                     Contingent
          Dept CH 19188                                                         Unliquidated
          Palatine, IL 60055-9188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $48,145.00
          Legacy Industries                                                     Contingent
          1925 Taylor Rd                                                        Unliquidated
          Auburn Hills, MI 48326-1574                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $554,133.00
          Level One Bank                                                        Contingent
          Attn: Jacob Hachey                                                    Unliquidated
          32991 Hamilton Court
                                                                                Disputed
          Farmington, MI 48334
          Date(s) debt was incurred
                                                                             Basis for the claim:    Paycheck Protection Progam Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 28 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,657.46
          Mac Mold Base, Inc                                                    Contingent
          14921 32 Mile Rd                                                      Unliquidated
          Romeo, MI 48065                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $269.17
          Michael Sinclair                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,860.00
          Michigan Pallet, Inc                                                  Contingent
          PO Box 436                                                            Unliquidated
          Clinton, MI 49236                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,340.00
          Molders Services, Inc.                                                Contingent
          1556 Telegraph Drive                                                  Unliquidated
          Pontiac, MI 48340                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,932.00
          Moldex 3D Northern America, Inc.                                      Contingent
          27725 Stansbury Blvd                                                  Unliquidated
          Ste 190                                                               Disputed
          Farmington, MI 48334
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,416.67
          MS Manufacturing, Inc                                                 Contingent
          44431 Reynolds Dr                                                     Unliquidated
          Clinton Township, MI 48036                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,184.72
          Nexeo Solutions                                                       Contingent
          PO Box 74007392                                                       Unliquidated
          Chicago, IL 60674-7392                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 29 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,248.43
          NSF International Strategic Registration                              Contingent
          Lockbox 771380                                                        Unliquidated
          Detroit, MI 48277-1380                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,997.98
          Paycor                                                                Contingent
          4811 Montomery Rd.                                                    Unliquidated
          Cincinnati, OH 45212                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $544.44
          Peoples Capital & Leasing                                             Contingent
          PO Box 5066                                                           Unliquidated
          Hartford, CT 06102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,807.60
          Pirtek Westland                                                       Contingent
          28540 Van Born Road                                                   Unliquidated
          Westland, MI 48186                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,741.25
          PJF Metrology North                                                   Contingent
          4030 Cedar Commercial Dr NE                                           Unliquidated
          Cedar Springs, MI 49319                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,591.00
          Planview Delaware LLC                                                 Contingent
          12301 Research Boulevard                                              Unliquidated
          Building 5, Suite 101                                                 Disputed
          Austin, TX 78759
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,813.00
          Plastic Molding Development, Inc                                      Contingent
          42400 Yearego Dr                                                      Unliquidated
          Sterling Heights, MI 48314                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 30 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $100,312.92
          Precision Mold & Machining Services, Inc                              Contingent
          13143 E Nine Mile Rd                                                  Unliquidated
          Warren, MI 48089                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,588.90
          Priority Health                                                       Contingent
          27777 Franklin Road                                                   Unliquidated
          Southfield, MI 48034                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $147,662.50
          Quality Cavity, Inc                                                   Contingent
          47955 Anna Court                                                      Unliquidated
          Wixom, MI 48393                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,730.00
          Rapid EDM, Inc                                                        Contingent
          11555 County Rd 42                                                    Unliquidated
          Tecumseh, ON                                                          Disputed
          N8N 2M1
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,250.00
          Rapid Machining                                                       Contingent
          11555 County Rd 42                                                    Unliquidated
          Tecumseh, ON                                                          Disputed
          N8N 2M1
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,730.03
          Reko Mold Division                                                    Contingent
          469 Silver Creek Industrial Dr                                        Unliquidated
          Lakeshore, ON                                                         Disputed
          N8N 4W2
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $610.18
          Russ Simpson Company                                                  Contingent
          21906 Schoenherr Road                                                 Unliquidated
          Warren, MI 48089                                                      Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 5141
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 31 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,357.98
          Safety-Kleen                                                          Contingent
          PO Box 382066                                                         Unliquidated
          Pittsburgh, PA 15250-8066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,468.21
          Sepro America                                                         Contingent
          765 Commonwealth Drive, #104                                          Unliquidated
          Warrendale, PA 15086                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $76,045.00
          Stampede Die & Engineering                                            Contingent
          1142 Electric Ave                                                     Unliquidated
          Wayland, MI 49348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,800.00
          Tenibac-Graphion, Inc                                                 Contingent
          35155 Automation                                                      Unliquidated
          Clinton Township, MI 48035                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,738.00
          Tennessee Tool & Fixture                                              Contingent
          852 Interstate Drive                                                  Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was
          incurred 11/01/2018         and 11/29/2018                         Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,080.00
          TNT EDM, Inc                                                          Contingent
          47689 E Anchor Court                                                  Unliquidated
          Plymouth, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,848.43
          US Bank Equipment Finance                                             Contingent
          PO Box 790448                                                         Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 32 of 73
 Debtor       Linear Mold & Engineering, LLC                                                          Case number (if known)
              Name

 3.64      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,910.00
           VAC-MET, Inc                                                         Contingent
           7236 Murthum                                                         Unliquidated
           Warren, MI 48092                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Kevin Erskine
           211 W. Fort Street, Ste. 2100                                                              Line     3.35
           Detroit, MI 48226-3220
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  2,031,200.32

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      2,031,200.32




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                             Page 33 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Bank of the West
                                                                                    2527 Camino Ramon
             List the contract number of any                                        MSN: NC-B07-3F-R
                   government contract                                              San Ramon, CA 94583


 2.2.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    CIT Bank, N.A.
             List the contract number of any                                        10201 Centurion Parkway N. #100
                   government contract                                              Jacksonville, FL 32256


 2.3.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Complete Capital Services, Inc.
                                                                                    22811 Mack Avenue
             List the contract number of any                                        Suite 203
                   government contract                                              Saint Clair Shores, MI 48080


 2.4.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Complete Capital Services, Inc.
                                                                                    22811 Mack Avenue
             List the contract number of any                                        Suite 203
                   government contract                                              Saint Clair Shores, MI 48080




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21   Entered 03/26/21 14:18:07                    Page 34 of 73
 Debtor 1 Linear Mold & Engineering, LLC                                                     Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Eqipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Highland Capital Corporation
             List the contract number of any                                         5 Center Avbenue
                   government contract                                               Little Falls, NJ 07424


 2.6.        State what the contract or                   Lease Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     In-Mold Solutions LLC
             List the contract number of any                                         14201 Thompson Drive
                   government contract                                               Lowell, MI 49331


 2.7.        State what the contract or                   Order Package No.
             lease is for and the nature of               S00307381 - Lease
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                     Konica Minolta
             List the contract number of any                                         100 Williams Drive
                   government contract                                               Ramsey, NJ 07446


 2.8.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Midland States Bank
                                                                                     7700 Bonhomme
             List the contract number of any                                         Suite 300
                   government contract                                               Saint Louis, MO 63105


 2.9.        State what the contract or                   Euipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Renaissance Capital Alliance
                                                                                     5440 Corporate Drive
             List the contract number of any                                         Suite 275
                   government contract                                               Troy, MI 48098


 2.10.       State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Siemens Financial Services, Inc.
                                                                                     170 Wood Avenue South
             List the contract number of any                                         Iselin, NJ 08830
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21      Entered 03/26/21 14:18:07            Page 35 of 73
 Debtor 1 Linear Mold & Engineering, LLC                                                     Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21      Entered 03/26/21 14:18:07            Page 36 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      John Tenbusch                     49098 Veneto                                      Level One Bank                     D
                                               Northville, MI 48167                                                                 E/F
                                                                                                                                    G




    2.2      Young, Louis J.                   34678 Pembroke                                    Level One Bank                     D
                                               Livonia, MI 48152                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21   Entered 03/26/21 14:18:07                 Page 37 of 73
 Fill in this information to identify the case:

 Debtor name         Linear Mold & Engineering, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,010,332.85
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,752,216.95
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,867,154.96
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                     Page 38 of 73
 Debtor       Linear Mold & Engineering, LLC                                                            Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ATTACHED                                                                                        $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    SEE ATTACHED                                                                                        $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Meadoworks, LLC v. Linear                        Contract                   USDC Northern District of                       Pending
               Mold & Engineering, LLC                                                     Illinois                                        On appeal
               2019-CV-7896                                                                Everett McKinley Dirksen
                                                                                                                                           Concluded
                                                                                           US Courthouse
                                                                                           219 South Dearborn Street
                                                                                           Chicago, IL 60604

       7.2.    Mac-Mold Base, Inc. v. Linear                    Contract                   Macomb County Circuit                           Pending
               AMS, Inc. and Linear Mold &                                                 Court                                           On appeal
               Engineering, LLC, d/b/a                                                     40 N. Main Street
                                                                                                                                           Concluded
               Linear AMS                                                                  Mount Clemens, MI 48043
               19-3705-CB

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                         Page 39 of 73
 Debtor       Linear Mold & Engineering, LLC                                                               Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.3.    Precision Mold & Machining                       Contract                     Wayne County Circuit Court                  Pending
               Services Inc. v. Linear Mold &                                                2 Woodward Avenue                           On appeal
               Engineering, LLC                                                              Detroit, MI 48226
                                                                                                                                         Concluded
               21-002080-CB

       7.4.    Alro Steel Corporation v.                        Contract                     Wayne County Circuit Court                  Pending
               Linear Mold & Engineering,                                                    2 Woodward Ave.                             On appeal
               LLC                                                                           Detroit, MI 48226
                                                                                                                                         Concluded
               21-002569-CB

       7.5.    Reko Manufacturing Group,                        Contract                     Wayne County Circuit Court                  Pending
               Inc. v. Linear Mold &                                                         2 Woodward Ave.                             On appeal
               Engineering, LLC d/b/a Linear                                                 Detroit, MI 48226
                                                                                                                                         Concluded
               AMS
               19-013784-CB

       7.6.    Quality Cavity, Inc. v. Linear                   Contract                     Wayne County Circuit Court                  Pending
               Mold & Engineering, LLC                                                       2 Woodward Ave.                             On appeal
               d/b/a Linear AMS                                                              Detroit, MI 48226
                                                                                                                                         Concluded
               21-000214-CB

       7.7.    Arbitration between Unifirst                     Contract - Award             American Arbitration                        Pending
               Corporation v. Linear Mold &                     issued                       Association                                 On appeal
               Engineering, LLC d/b/a Linear                                                 27777 Franklin Road
                                                                                                                                         Concluded
               Mold & Enginering                                                             Suite 1150
               01-20-0014-0975                                                               Southfield, MI 48034


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21             Entered 03/26/21 14:18:07                    Page 40 of 73
 Debtor        Linear Mold & Engineering, LLC                                                            Case number (if known)




           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Strobl Sharp PLLC                                                                                              11/17/2020;
                300 East Long Lake Road                                                                                        12/16/2020;
                Suite 200                                                                                                      3/1/2021;
                Bloomfield Hills, MI 48304                                                                                     3/25,2021            $56,665.00

                Email or website address
                lbrimer@strobllaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    12926 Stark Road                                                                                           8/2017 - 10/2018
                Livonia, MI 48150

       14.2.    34450 Industrial                                                                                           8/2017 - 07/2019
                Livonia, MI 48150

       14.3.    34435 Glendale                                                                                             8/2017 - 10/2018
                Livonia, MI 48150

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                21-42617-mar                 Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                       Page 41 of 73
 Debtor      Linear Mold & Engineering, LLC                                                             Case number (if known)



            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                  Page 42 of 73
 Debtor      Linear Mold & Engineering, LLC                                                             Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                           Value
       Signature                                                     400 Parkland                         125,000 lbs. HDPE Resin                   Unknown
                                                                     Charlotte, MI 48813

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Diamabrush                                                    400 Parkland                         1,200 lbs Nylon Resin                     Unknown
                                                                     Charlotte, MI 48813

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Chippewa                                                      400 Parkland                         12,000 lbs. resin                         Unknown
                                                                     Charlotte, MI 48813

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Spartan                                                       12163 Globe Street                   15.000 lbs Aluminum                       Unknown
                                                                     Livonia, MI 48150                    Materials


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                   Page 43 of 73
 Debtor      Linear Mold & Engineering, LLC                                                             Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       UHY Advisors                                                                                                               February 2019 -
                    27725 Stansbury Blvd.                                                                                                      current
                    Ste. 210
                    Farmington, MI 48334
       26a.2.       Doeren Mayhew                                                                                                              January 2014 -
                    305 West Big Beaver Road                                                                                                   February 2019
                    Troy, MI 48084

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Doeren Mayhew                                                                                                              January 2014 -
                    305 West Big Beaver Road                                                                                                   February 2019
                    Troy, MI 48084
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       UHY Advisors                                                                                                               February 2019 -
                    27725 Stansbury Blvd.                                                                                                      current
                    Ste. 210
                    Farmington, MI 48334

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                21-42617-mar                 Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                        Page 44 of 73
 Debtor      Linear Mold & Engineering, LLC                                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Linear Acquisition, LLC                        12163 Globe Street                                  Shareholder                           100%
                                                      Livonia, MI 48150

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Tenbusch                                  49098 Veneto                                        Chief Executive Officer
                                                      Northville, MI 48167

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Louis Young                                    34678 Penbroke                                      President
                                                      Livonia, MI 48152



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 SEE RESPONSE TO
       .    QUESTION NO. 4


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Linear Acquisition, LLC                                                                                    EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Linear AMS, LLC 401(K) Plan                                                                                EIN:        XX-XXXXXXX

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21           Entered 03/26/21 14:18:07                   Page 45 of 73
 Debtor      Linear Mold & Engineering, LLC                                                             Case number (if known)



      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 26, 2021

 /s/ John Tenbusch                                                      John Tenbusch
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21            Entered 03/26/21 14:18:07                 Page 46 of 73
              Creditor's Name                    Date          Check No.        Amount


A to Z Cleaning & Supply LLC                   9/3/2020          90079             $945.00
A to Z Cleaning & Supply LLC                  11/5/2020          90242             $735.00
Abbott, Thomson, Mauldin, Parker &            11/5/2020          90243           $6,660.00
Accuplace                                     9/30/2020          AmEx              $879.75
ACF Global Logistics                          10/8/2020          90176           $1,350.00
ACF Global Logistics                         11/12/2020          90257             $926.00
Airgas USA, LLC                                9/3/2020          90080             $531.81
Airway Welding Co.                            9/3/2020           90081              $78.00
Ajax Heating & Air Conditioning Inc           9/3/2020           90082           $1,457.05
Allegra                                      11/12/2020          90258              $55.00
Allied Electronics, Inc.                      9/3/2020           90083             $608.70
ALRO Group                                    9/3/2020           90084          $11,755.12
Alro Group                                    9/17/2020          90117           $3,015.87
ALRO Group                                    10/8/2020          90177           $6,000.00
ALRO Group                                   10/15/2020          90196          $10,000.00
ALRO Group                                    11/4/2020          90232           $8,045.59
ALRO Group                                    11/5/2020          90244          $16,000.00
ALRO Group                                   11/19/2020          90271           $9,892.00
American 1 Federal Credit Union               9/3/2020           90085              $28.00
American 1 Federal Credit Union              11/19/2020          90272              $10.00
American Express                              9/15/2020          11479              $67.57
American Express                             9/15/2020           11480          $17,901.67
American Express                             10/12/2020          11486          $25,538.15
American Express                             10/20/2020          11487            $576.98
American Express                              11/2/2020          11492          $26,578.02
American Express                             11/13/2020          11498          $56,879.74
American Express                             11/20/2020          11503           $1,070.74
A-OK Controls Engineering Co., Inc.           11/6/2020          11497         $100,000.00
A-OK Controls Engineering Co., Inc.          11/13/2020          Am Ex           $5,000.00
A-OK Controls Engineering Co., Inc.          11/20/2020          Am Ex          $10,000.00
Applied Industrial                            9/3/2020          90110             $500.00
Applied Industrial                           9/11/2020          11475            $6,129.33
Applied Industrial                            10/1/2020         90164            $1,000.00
Applied Industrial                           10/8/2020          90178           $48,564.23
AT&T Mobility                                9/17/2020          90118            $2,023.63
AT&T Mobility                                 10/8/2020         90179            $2,024.59
AT&T Mobility                                11/5/2020          90245            $1,934.62
Baker's Gas and Welding Supplies              9/3/2020          90086               $50.88
Banner Life                                  9/10/2020          90112            $4,767.05
Barnum, H.H. Co.                              9/3/2020          90087            $1,160.82
BEHCO-MRM                                    9/17/2020          90119            $1,000.00
Blue Care Network                            11/4/2020          90233               $69.76
Blue Care Network                            11/19/2020         90273           $36,311.19
BP Business Solutions                        9/15/2020          11478             $334.24
BP Business Solutions                        10/1/2020          11482             $356.85

  21-42617-mar          Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 47 of 73
BP Business Solutions                       10/23/2020         11489              $791.14
BP Business Solutions                        11/6/2020         11494              $428.68
BP Business Solutions                       11/20/2020         11502               $52.74
Center Machine & Tool                         9/3/2020         90088           $10,000.00
Center Machine & Tool                        9/17/2020         90120           $10,000.00
Center Machine & Tool                        10/8/2020         90180           $10,337.00
City of Jackson, Treasurer                   9/17/2020         90121            $3,066.48
City of Jackson, Treasurer                   10/8/2020         90181            $3,066.48
City of Jackson, Treasurer                  11/19/2020         90274            $3,066.50
Classic Metal Finishing                       9/3/2020         90089           $10,000.00
Classic Metal Finishing                     10/15/2020         90197           $10,275.00
Clearwater Treatment Systems                 9/24/2020         90139              $144.16
Clearwater Treatment Systems                10/29/2020         90222               $72.08
Clearwater Treatment Systems                11/19/2020         90275               $72.08
Cleveland Black Oxide                       10/21/2020          AmEx            $2,366.00
Cognex Corporation                          11/19/2020         90276            $5,687.64
Comcast                                      9/17/2020         90122             $385.24
Comcast                                     10/29/2020         90223              $385.57
Comcast Cable                                10/8/2020         90182              $177.88
Cornea st Cable                              11/5/2020         90246              $279.58
Comcast Cable                               11/19/2020         90291              $385.57
Comtronics                                  10/15/2020         90198              $390.00
Condad Heat Treat                             9/3/2020         90090              $299.00
Condad Heat Treat                           10/15/2020         90199              $601.50
Condad Heat Treat                           11/12/2020         90259             $665.00
Condad Heat Treat                           11/30/2020         11504             $606.50
Consumers Energy                             9/10/2020         90113            $6,951.15
Consumers Energy                             9/17/2020         90123               $87.82
Consumers Energy                             10/8/2020         90183               $27.31
Consumers Energy                             11/4/2020         90234             $201.39
Consumers Energy                             11/5/2020         90247            $3,330.22
Consumers Energy                            11/19/2020         90277            $1,202.13
Country Club of Jackson                      9/17/2020         90124             $881.11
Country Club of Jackson                     10/15/2020         90200             $658.84
Country Club of Jackson                     11/12/2020         90260             $642.91
Craft Property Maintenance                  10/15/2020         90201             $200.00
Craft Property Maintenance                  11/19/2020         90278             $350.00
Crankshaft Machine Group                     9/3/2020          90091             $431.95
DePatie Fluid Power                          9/3/2020          90092             $499.73
Direct Office Buys                           9/17/2020         90125             $256.69
Direct Office Buys                          11/12/2020         90261               $35.75
DWH                                          11/4/2020         90235           $20,000.00
DWH                                         11/19/2020         90293           $44,225.00
Elite Machining LLC                          10/8/2020         90184            $3,035.00
Elite Machining LLC                         10/15/2020         90202            $1,783.00
Elite Machining LLC                         10/29/2020         90224            $8,139.00
Elite Machining LLC                         11/5/2020          90248            $8,365.00

  21-42617-mar        Doc 1    Filed 03/26/21   Entered 03/26/21 14:18:07   Page 48 of 73
Elite Machining LLC                            11/19/2020          90280           $6,210.00
 Emmons Service, Inc.                           9/17/2020          90126             $157.00
 Emmons Service, Inc.                           11/4/2020          90236              $93.75
 Emmons Service, Inc.                          11/19/2020          90292              $75.00
Englewood Electric Supply Co.                   10/8/2020          90186          $50,000.00
Englewood Electric Supply Co.                  10/15/2020          90203          $22,000.00
Englewood Electric Supply Co.                  10/29/2020          90225          $10,000.00
Englewood Electric Supply Co.                  11/19/2020          90282          $17,000.00
Expert Crane, Inc                                9/3/2020          90093            $500.00
F& S Tool & Gauge Co.                           9/17/2020          90127           $1,845.00
F& S Tool & Gauge Co.                           11/4/2020          90237             $415.00
Fastenal Co.                                   11/12/2020          90262               $9.17
First Bankcard                                  9/8/2020           11476           $5,619.55
First Bankcard                                 10/12/2020          11484           $2,400.89
First Bankcard                                  11/5/2020          11491           $2,321.18
Four Star Wire & Cable, Inc.                    9/3/2020           90094            $906.33
Freeman                                        11/12/2020          90263           $6,274.90
G.P. Reeves Inc.                               11/5/2020           11493          $29,425.10
G.P. Reeves Inc.                               11/18/2020          AmEx           $50,344.70
GeislerCo.                                      9/3/2020           90095             $750.00
General Materials                              11/19/2020          90283             $635.38
GF Machining Solutions                         9/11/2020           AmEx            $2,259.25
Grainger                                        9/3/2020          90096               $43.73
I.A.M. National Pension Fund                    9/17/2020         90128            $6,878.25
I.A.M. National Pension Fund                   10/15/2020         90204            $4,041.40
I.A.M. National Pension Fund                   11/12/2020         90264            $4,620.26
IAM Local& AW, District #60                    9/17/2020          90129            $1,193.98
IAM Local& AW, District #60                    11/19/2020         90284            $1,193.96
IAMW District Lodge 60                         11/5/2020          90249             $300.00
IFM Efector, Inc.                               9/3/2020          90097             $314.87
Independent Engineering Lab                     11/5/2020         90250            $1,600.00
Ingun                                          11/19/2020         90285               $71.04
Jackson Area Mfg Assoc                          10/8/2020         90187             $626.80
Jackson Glass Works                             11/5/2020         90251             $240.00
Jackson Plumbing Co.                           11/5/2020          90252                $6.06
Jackson Utility Billing                        9/17/2020          90130             $207.40
Jackson Utility Billing                        10/15/2020         90205             $249.34
Jackson Utility Billing                        11/19/2020         90286             $262.00
Kansas City Life Insurance                     9/17/2020          90131            $4,067.18
Kansas City Life Insurance                     11/19/2020         90287            $4,486.14
KDS Delivery, LLC                               9/3/2020          90098             $223.00
KDS Delivery, LLC                              10/8/2020          90188             $316.50
KDS Delivery, LLC                              11/5/2020          90253             $577.00
Keyence Corp. of America                       9/10/2020          90114            $5,000.00
Keyence Corp. of America                       9/24/2020          90140            $5,000.00
Keyence Corp. of America                       10/8/2020          90189            $5,000.00
Keyence Corp. of America                       10/29/2020         90227            $5,000.00

   21-42617-mar           Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 49 of 73
 Keyence Corp. of America                      11/12/2020         90265            $2,958.50
 L & A Automotive                               10/8/2020         90190               $51.56
L & A Automotive                               11/12/2020         90266              $353.57
Liberty Enviromentalist                        11/19/2020         90288               $48.00
Liberty Environmentalist                        9/3/2020          90099               $21.00
Liberty Environmentalist                       10/15/2020         90206               $10.00
Mazak Corporation                               10/8/2020         90191            $1,732.09
McMaster-Carr Supply Co.                       10/15/2020         90208            $1,987.06
McMaster-Carr Supply Co.                       10/27/2020          Am Ex             $268.44
MDK Recycling LLC                               9/3/2020          90100               $26.00
MedExpress Urgent Care                          11/4/2020         90238               $97.00
Menard's Capital One Commercial                 9/24/2020         11481               $19.13
Menard's Capital One Commercial                10/16/2020         11485              $473.73
Midbrook, LLC                                   9/3/2020          90101              $715.00
Mid-Michigan Laser, LLC                        10/15/2020         90209            $1,028.00
MSC Industrial Supply Co.                       9/24/2020         90141              $301.81
MSC Industrial Supply Co.                      11/12/2020         90267               $52.15
Northwest Tool & Machine Inc.                   9/3/2020          90102            $1,030.24
Northwestern Mutual Life                        9/3/2020          90103            $6,305.96
Northwestern Mutual Life                        10/8/2020         90192            $4,381.62
Oetiker Inc.                                    11/6/2020          Am Ex          $16,051.00
Pahoa Express Inc                               11/5/2020         90254              $750.00
Penske Truck Leasing Co., L.P.                  9/17/2020         90132              $913.05
Penske Truck Leasing Co., L.P.                  11/4/2020         90239              $465.30
Penske Truck Leasing Co., L.P.                 11/12/2020         90268              $448.56
Penske Truck Leasing Co., L.P.                 11/30/2020         11506              $465.30
Perfect Fit Automation                         9/24/2020          90142              $556.80
Petty Cash                                     9/24/2020          90143             $842.22
Plas-Tec Coatings, Inc.                         9/3/2020          90104             $875.00
Precise Engineering                             9/3/2020          90105            $5,000.00
Principal Life Insurance                        10/8/2020         90193            $4,830.00
Printer Source Plus                            11/19/2020         90289             $127.15
Promess Inc.                                   11/12/2020         90269           $79,519.40
Quadient Finance USA, Inc.                     10/1/2020          11483               $53.27
Quadient Finance USA, Inc.                      11/9/2020         11496             $500.00
Rose Pest Solutions                             11/5/2020         90255               $58.00
                                                                                               i
S.Z.S. Fasteners, Inc.                          9/3/2020          90106             $500.00
Safety-Kleen                                   9/10/2020          90115            $1,246.89
Strobl& Sharp                                  9/10/2020          90116            $7,079.00
Strobl& Sharp                                  9/17/2020          90133           $18,187.00
Strobl& Sharp                                  10/29/2020         90228           $16,801.60
Strobl & Sharp                                 11/4/2020          90240           $20,000.00
Svinicki Welding& Fab                           9/3/2020          90111            $1,500.00
Svinicki Welding& Fab                          9/17/2020          90134            $3,000.00
Svinicki Welding& Fab                          10/29/2020         90229            $1,000.00
Tech Nickel, Inc.                               9/3/2020          90107             $183.50
True Fabrication & Machine Inc.                10/8/2020          90194           $50,000.00

   21-42617-mar          Doc 1    Filed 03/26/21   Entered 03/26/21 14:18:07   Page 50 of 73
UHY Advisors Ml, Inc                         9/17/2020          90135            $8,000.00
United Parcel Service                         9/3/2020          90108             $384.02
United Parcel Service                        9/17/2020          90136             $301.96
United Parcel Service                        9/24/2020          90144             $385.11
United Parcel Service                        10/29/2020         90230               $64.54
United Parcel Service                        11/4/2020          90241             $469.75
United Parcel Service                        11/5/2020          90256               $41.41
United Parcel Service                        11/12/2020         90270             $297.64
United Parcel Service                        11/19/2020         90290             $296.14
United Way of Jackson County                 9/17/2020          90137              $45.00
United Way of Jackson County                 10/29/2020         90231              $36.00
UPS Freight                                  10/15/2020         90210               $40.74
USF Holland Inc.                             9/17/2020          90138             $338.89
Valuation Advisors, LLC                      10/8/2020          90195            $5,300.00
Youngblood Automation                         9/3/2020          90109            $1,000.00
Youngblood Automation                        9/30/2020           AmEx              $85.77




  21-42617-mar          Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 51 of 73
        Earnings Listing                       Check Dates: 03/20/2020 to 03/19/2021                                    Pag
                                               Processes: 2020032001-2021031901
        Linear Mold & Engineering Inc (105306) Pay Periods: 03/09/2020 to 03/14/2021



JOHN TENBUSCH
REG

Employee                           Chk Date       Rate         Hours             Ainount
Tenbusch,John                    03/20/2020      10.41         0.00              416.51
                                 03/27/2020       3.25          0.00             130.00
                                 04/03/2020       3.25         0.00              130.00
                                 04/10/2020       3.25         0.00              130.00
                                 04/17/2020       3.25         0.00              130.00
                                 04/17/2020      46.25         0.00          1.850.00
                                 04/24/2020      46.25         0.00          1,850.00
                                 05/QI/2020     46.25          0.00          1,850.00
                                 05/01/2020      46.25         0.00          1,850.00
                                 05/01/2020     46.25          0.00         -1,850.00
                                 05/08/2020     46.25          0.00          1,850.00
                                 05/15/2020     46.25          0.00          1,850.00
                                 05/22/2020     46.25          0.00         1,850.00
                                 05/29/2020     46.25          0.00          1,850.00
                                06/05/2020      46.25          0.00         1.850.00
                                 06/12/2020     28.25          0.00          1,130.00
                                06/19/2020      28.25          0.00         1,130.00
                                06/26/2020      28.25          0.00         1,130.00
                                07/03/2020      28.25          0.00         1,130.00
                                07/10/2020      28.25         0.00          1,130.00
                                07/17/2020      28.25          0.00         1,130.00
                                07/24/2020      28.25         0.00          1,130.00
                                07/31/2020      28.25          0.00         1,130.00
                                08/07/2020      28.25         0.00          1,130,00
                                08/14/2020      28.25          0.00         1,130.00
                                OS/21/2020      28.25         0.00          1,130.00
                                08/28/2020      28.25         0.00          1,130.00
                                09/04/2020      28.25         0.00          1,130.00
                                09/11/2020      28.25         0.00          1,130.00
                                09/18/2020       0.00         0.00          1,130.00
                                09/25/2020       o.oo         0.00          1,130.00
                                10/02/2020       0.00         0.00          1,130.00
                                10/09/2020       0.00         0.00          1,130.00
                                10/16/2020       0.00         0.00          1,130.00
                                10/23/2020       0.00        0.00          1,130,00
                                10/30/2020       0.00        0.00          1,130.00
                                11/06/2020      0.00         0.00          1,130.00
                                11/13/2020      0.00         0.00          1,130.00
                               11/20/2020       0.00         0.00          1,130.00
                               11/27/2020       0.00         0.00          1,130.00
                               12/04/2020       0.00         0.00          1,130.00
                               12/11/2020       0.00         0.00          1,130.00
                               12/18/2020       o.oo         0.00          1,130.00
                               12/24/2020       0.00         0.00          1.130.00
                               12/31/2020       0.00         0.00          1,130.00
                               01/08/2021       0.00         0.00          1.130.00
                               01/15/2021       0.00         0.00          1,130.00




                                                         Paylocity Corporation                                User: DBovyen
                                                           (888) 873-8205                          Run on 3/22/2021at2:04PM




                  21-42617-mar                Doc 1        Filed 03/26/21                  Entered 03/26/21 14:18:07          Page 52 of 73
         Earnings Listing                          Check Dates: 03/20/2020 to 03/19/2021                                 Fag
                                                   Processes: 2020Q32001 - 2021031901
         Linear Mold & Engineering Inc (105306)
                                                   Pay Periods: 03/09/2020 to 03/14/2021


                                01/22/2021     0.00             0.00             1.130.00
                                01/29/2021     0.00             0.00             1,130.00
                                02/05/2021    46.25             0.00             1,850.00
                                02/12/2021    46.25             0.00             1,850.00
                                02/19/2021    46.25             0.00             1,850.00
                                02/26/2021    46.25             0.00             1,850.00
                                03/05/2021    46.25             0.00             1,850.00
                                03/12/2021    46.25             0.00             1,850.00
                                03/19/2021    46.25             0.00             1.850.00
                                                               0.00         67,106.51
REG Totals
                                                               0.00         67,106.51

Report Totals
Code                Descripti                     Employees                      Amount
                    on
HOLM                Holiday                              1                         0.00
                    Memo
REG                 Regular                              1                  67,106.51
Totals                                                   1                  67,106.51




                                                         Paylocity Corporation                                  User: DBovven
                                                           (888)873-8205                            Run on 3/22/2021at2:04PM




                  21-42617-mar               Doc 1         Filed 03/26/21                   Entered 03/26/21 14:18:07           Page 53 of 73
           Earnings Listing                       Check Dates: 03/20/2020 to 03/19/2021                                               Pag
           Linear Mold & Engineering Inc (105306) Processes: 2020032001 - 2021031901
                                                           Pay Periods: 03/09/2020 to 03/14/2021



JACK TENBUSCH
OT

Employee                        Location                            Chk Date            Rate        Hours    Amount
Tcnbusch, Jack                  500                               04/03/2020 24.00 1.25                        30.00
                                500                               04/10/2020 24.00 1.50                       36.00
                                500                               04/17/2020 24.00 0.25                        6.00
                                Total for Tenbusch, Jack                                            3.00      72.00
OT Totals
                                                                                                    3.00      72.00
REG

Employee                        Location                           Chk Date            Rate        Hours     Amount
Tenbusdi. Jack                 500                               03/20/2020            16.00       14.75     236.00
                               500                               03/27/2020            16.00       35.25     564.00
                               500                               04/03/2020            16.00       40.00     640.00
                               500                               04/10/2020            16,00       40.00     640.00
                               500                               04/17/2020         16.00          40.00      640.00
                               500                               04/17/2020         25.00           0.00    1,000.00
                               500                               04/24/2020         41.00           0.00    1,640.00
                               300                               05/01/2020         41.00           0.00    1,640.00
                               300                               05/08/2020         41.00           0.00    1,640.00
                               300                               05/15/2020         41.00           0.00    1,640.00
                               300                               05/22/2020         41.00           0.00    1,640.00
                               300                               05/29/2020         41.00           0.00    1,640.00
                               300                               06/05/2020         41.00           0.00    1,640.00
                               300                               06/12/2020          0.00          38.25       0.00
                              300                               06/12/2020             0.00         0.00     660.00
                              300                               06/19/2020             0.00         0.00    660.00
                              300                               06/26/2020             0.00        0.00     660.00
                              300                               07/03/2020             0.00        0.00      660.00
                              300                               07/10/2020          0.00           0.00     660.00
                              300                               07/17/2020          0,00           0.00     660.00
                              300                               07/24/2020          0.00           0.00     660.00
                              300                               07/31/2020          0.00           0.00     660.00
                              300                               08/07/2020          0.00           0.00     660.00
                              300                               08/14/2020          0.00           0.00     660.00
                              300                               08/21/2020          0.00           0.00     660.00
                              300                               08/28/2020          0.00           0.00     660.00
                              300                              09/04/2020           0.00           0.00     660.00
                             300                               09/11/2020           0.00           0.00     660.00
                             300                               09/18/2020.          0.00           0.00     660,00
                             300                               09/25/2020           0.00           0.00     660.00
                             300                               10/02/2020           0.00           o.oo     660.00
                             300                               10/09/2020          0.00            0.00     660.00
                             300                                10/16/2020         0.00            0.00     660.00
                             300                               10/23/2020          0.00            0.00     660.00
                             300                               10/30/2020          0.00            0.00     660.00
                             300                               11/06/2020          0.00            0.00     660.00
                             300                               11/13/2020         19.23            0.00     769.23
                             300                               11/20/2020         19.23            0.00     769.23




                                                               Paylocity Corporation                                       User: DBoweii
                                                                 (888)873-S205                                Run on 3/22/2021 at 2:04 PM




                    21-42617-mar                   Doc 1          Filed 03/26/21                   Entered 03/26/21 14:18:07                Page 54 of 73
          Earnings Listing                                 Check Dates: 03/20/2020 to 03/19/2021                                     Pag
                                                           Processes: 2020032001 -2021031901
          Linear Mold & Engineering Inc (105306)
                                                           Pay Periods: 03/09/2020 to 03/14/2021



                                 300                              11/27/2020         19.23            0.00      769.23
                                 300                               12/04/2020           19.23         0.00      769.23
                                 300                              12/11/2020         19.23            0.00      769.23
                                300                               12/18/2020         19.23            0.00      769.23
                                 300                              12/24/2020         19.23            0.00      769.23
                                300                               12/31/2020         19.23            0.00      769.23
                                300                               01/08/2021         19.23            0.00      769.23
                                300                               01/13/2021         19.23            0.00      769.23
                                300                               01/22/2021         19.23            0.00      769.23
                                300                               01/29/2021            0.00          0.00      230.77
                                300                               01/29/2021        25.00            0.00     1.000.00
                                300                               02/05/2021            0.00          0.00    1,000.00
                                300                               02/12/2021            0.00         0.00     1,000.00
                                300                               02/19/2021            0.00          0.00    1,000.00
                                300                              02/26/2021          0.00            0.00     1,000.00
                                300                              03/05/2021          0.00            0.00     1,000.00
                                300                               03/12/2021         0.00            0.00     1,000,00
                                300                              03/19/2021          0.00            0.00     1,000.00
                                Total for Tenbusch, Sack                                            208.25   46,412.30
REG Totals
                                                                                                    208.25   46,412.30
                                                                                                    88.00        0.00

Report Totals
Code                 Description                    Type                                Employees             Amount
OT                   Overtime                       OT                                          I               72.00
REG                  Regular                        Reg                                                      46,412.30
VAC                  Vacation                       Standard                                    1                0.00
Totals                                                                                                       46,484.30




                                                                                                                                                            I




                                                                Paylocity Corporation                                        User DBowcn
                                                                  (888) 873-8205                                 Run on 3/22/2021at2:04PM




                   21-42617-mar                    Doc 1           Filed 03/26/21                    Entered 03/26/21 14:18:07              Page 55 of 73
         Earnings Listing                         Check Dates: 03/20/2020 to 03/19/2021                                      Pag
                                                   Processes: 2020032001 -2021031901
         Linear Mold & Engineering Inc (105306)   Pay Periods: 03/09/2020 to 03/14/2021




LOUIS J. YOUNG
REG                          Regular

Employee                    ID         SSN          Location                              Chk Date    Rate        Hours        Amount

Young, Louis J.             15                     600                                03/20/2020      0.00         0.00       1,923.08
                            15                     600                                03/27/2020      24.04        0.00        961.54
                            15                     600                               04/03/2020       24.04        0.00        961.54
                            15                     600                                04/10/2020     24.04         0.00        961.54
                            15                      600                               04/17/2020     24.04         0.00        961.54
                            15                     600                               04/17/2020      24.04         0.00        961.54
                            15                     600                               04/24/2020      48.08         0.00       1,923.08
                            15                     600                               05/01/2020      48.08         0.00       1,923.08
                            15                     600                               05/08/2020      48.08         0.00       1,923.08
                            15                     600                               05/15/2020      48.08         0.00       1,923.08
                            15                     600                               05/22/2020      48.08        0.00        1,923.08
                            15                     600                               05/29/2020      48.08        0.00        1,923.08
                            15                     600                               06/05/2020      48.08         0.00       1,923.08
                            15                     600                               06/12/2020      48.08        0.00        1,923.08
                            15                     600                               06/19/2020      48.08        0.00       1,923.08
                            15                     600                               06/26/2020      48.08        0.00       1,923.08
                            15                     600                               07/03/2020      48.08        0.00       1,923.08
                            15                     600                               07/10/2020      48.08        0.00       1,923.08
                            15                     600                               07/17/2020      48.08        0.00       1,923.08
                            15                     600                               07/24/2020      48.08        0.00       1,923.08
                            15                     600                               07/31/2020      48.08        0.00       1,923.08
                            15                     600                               08/07/2020      48.08        0.00       1.923.08
                            15                     600                               08/14/2020      48.08        0.00       1,923.08
                           15                      600                               08/21/2020      48.08        0.00       1,923.08
                           15                      600                               08/28/2020      48.08        0.00       1,923.08
                           15                      600                               09/04/2020      48.08        0.00       1,923.08
                           15                      600                               09/11/2020      48.08        0.00       1,923.08
                           15                      600                               09/18/2020       0.00        0.00       1,923.08
                           15                      600                               09/25/2020      28.85        0.00       1,153.92
                           15                      600                               10/02/2020      28.85        0.00       1,153.92
                           15                     600                                10/09/2020      28.85        0.00       1,153.92
                           15                     600                                10/16/2020      28.85        0.00       1,153.92
                           15                     600                                10/23/2020      28.85        0.00       1,153.92
                           15                     600                                10/30/2020      28.85        0.00       1,153.92
                           15                     600                                11/06/2020      48.08        0.00       1,923.08
                           15                     600                                11/13/2020      48.08        0.00       1,923.08
                           15                     600                                11/20/2020      48.08        0.00       1,923.08
                           15                     600                                11/27/2020      48.08        0.00       1,923.08
                           15                     600                                12/04/2020       0.00        0.00       1,923.08
                           15                     600                                12/11/2020       0.00        0.00       1,923.08
                           15                     600                                12/18/2020       0.00        0.00       1,923.08
                           15                     600                                12/24/2020      0.00         0.00       1,923.08
                           15                     600                               12/31/2020       0.00         0.00       1,923.08
                           15                     600                               01/08/2021       0.00         0.00       1,923.08
                           15                     600                               01/15/2021       0.00         0.00       1,923.08
                           15                     600                               01/22/2021       0.00         0.00       1,923.08




                                                         Paylocity Corporation                                      User: DBowen
                                                           (888)873-8205                                 Run on 3/22/2021at2:04PM




                  21-42617-mar             Doc 1          Filed 03/26/21                   Entered 03/26/21 14:18:07                     Page 56 of 73
          Earnings Listing                       Check Dates: 03/20/2020 to 03/19/2021                                     r»g
                                                 Processes: 2020032001 -2021031901
          Linear Mold & Engineering Inc (105306) Pay Periods: 03/09/2020 to 03/14/2021


                                 15                     600                            01/29/2021    0.00         0.00      1,923.08
                                 15                     600                            02/05/2021    0.00         0.00      1,923.08
                                 15                     600                            02/12/2021    0.00         0.00      1,923.08
                                 15                     600                            02/19/2021    0.00         0.00      1,923.08
                                 15                     600                            02/26/2021    0.00         0.00      1,923.08
                                 15                    600                             03/05/2021    0.00         0.00      1,923.08
                                 15                    600                             03/12/2021    0.00         0.00      1,923.08
                                 15                     600                            03/19/2021    0.00         0.00      1,923.08
                                                        Total for Young, Louis J.                                 0,00     94,423.66
REG Totals
                                                                                                                  0.00     94.423.66
VAC                              Vacation


Employee                         ID SSN                 Location                         Chk Date   Rate         Hours       Amount
Young, Louis J.                  15                    600                             06/26/2020   48.08        40.00      1,923.08
VAC Totals
                                                                                                                 40.00      1,923.08                   I
Report Totals
Code                  Description                                           Type                     Employees               Amount

HOLM                  Holiday Memo                                           Memo                           1                   0.00
REG                   Regular                                               Reg                                            94,423.66
VAC                   Vacation                                              Standard                        1               1,923.08
Totals                                                                                                                     96,346.74




                                                            Payiocity Corporation                                  User: DBowen
                                                              (88S)873-8205                            Run on 3/22/2021at2:04PM




                   21-42617-mar                Doc 1          Filed 03/26/21               Entered 03/26/21 14:18:07                   Page 57 of 73
  12:53 PM
  03/24/21                                                      Linear AMS, LLC.
                                                     Transaction List by Vendor
                                                     March 26, 2020 through March 25,2021

  EXPENSE REIMBURSEMENTS
                    Jrpe                  Date         Credit
  JACK TENBUSCH.
                    Bill Pml -Check     04/01/2020       51.62    Mileage
                   Bill Pmt -Check      05/11/2020       84.78    Shop Consumbles
                    Bill Pmt -Check     06/19/2020       43.24    Shop Consumbles
                   Bill Pmt -Check      06/26f2020      125.28    Phone
                   Bill Pmt -Check      08/14/2020      336.88    Mileage, $30.44 Shop Consumables
                   Bill Pmt -Check      03/04/2020      282.66    Phone, $220.60Shipping
                   an pmt -check        09/25(2020      104.28    Materials reimbursement
                   Bill Pml-Check       10/09/2020      89.33     Phone, $44.08 Materials
                   Bill Pml -Check      10/29/2020     563.11     Mieage, $411.73 Materials
                   BIN Pmt -Check       11/08/2020     692.33     Materials reimbursement
                   Bill Pmt -Check      11/13/2020     201.53     Shop Consumbles
                   Bill Pmt -Check      12/18/2020     465.38    Shop Consumbles
                  Bill Pmt -Check      12/18/2020     1.210.70   $641.3 Materials,$90.75 onsumables, $478.65 Materials
                   Bill Pmt -Check     12/23/2020     1.040.18   Telephone, $841.15 Equipment repair, $77.81 Meals
                  Bill Pml-Check       01/04/2021      771.93     Materials reimbursement
                  Bill Pmt-Check       01/15/2021      102.67     Reim.bused phone expense
                  Bill Pmt -Check      01GS/2021       232.14    Milage, phone, $80 materials
                  Bill Pml -Check      02/05/2021       92,29    Reimbused phone expense
                  Bill Pmt-Check       02/25/2021      265.29    Shop Consumbles
JOHN TENBUSCH.
                 Bill Pmf -Check       05/29/2020    3.286.99 Walnut Creek Membership
                 Bill Pmt-Check        09/04/2020      50,00 Reimbused phone expense
                 Bill Pmt -Check       10/02/2020      so.oo Reimbused phone expense
                 BIN Pmt -Check        11/03/2020      so.oo Reimbused phone expense
                 Check                11/12/2020     7.500.00 Payroll Advance
                 Bill Pmt -Check      12/04/2020       50.00 Reimbused phone expense
                 Bill Pmt-Check       01/04/2021       50.00 Reimbused phone expense
                 Bill Pmt -Check      01/28/2021       50.00 Reimbused phone expense
                 Bill Pmt -Check      03/02/2021       so.oo Reimbused phone expense
LOUIS YOUNG.
                 Bill Pmt -Check      10/0272020       50.00 Reimbused phone expense
                 Bill Pmt -Check      11/03/2020       50.00 Reimbused phone expense
                Bill Pmt -Check       12/04/2020       so.oo Reimbused phone expense
                Bill Pmt -Check       01/04/2021       50.00 Reimbused phone expense
                Bill Pmt -Check       01/28/2021       50.ao Refmbused phone expense
                 Bill Pmt -Check      02/05/2021      189.23 Reimbused phone expense
                Bill Pmt-Check        03/02/2021       50.00 Reimbused phone expense




                                                                                                                         Page 1 of 1




               21-42617-mar                   Doc 1              Filed 03/26/21               Entered 03/26/21 14:18:07                Page 58 of 73
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Linear Mold & Engineering, LLC                                                                                                  Case No.
                                                                                                  Debtor(s)                                 Chapter    11


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               0.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 395.00 . [Or attach firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     1,738.00        of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
                         Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                         reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                         522(f)(2)(A) for avoidance of liens on household goods.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay
                     actions or any other adversary proceeding.
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                21-42617-mar                   Doc 1            Filed 03/26/21                    Entered 03/26/21 14:18:07                            Page 59 of 73
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:        March 26, 2021                                                              /s/ Lynn M. Brimer
                                                                                           Attorney for the Debtor(s)
                                                                                           Lynn M. Brimer
                                                                                           Strobl Sharp PLLC
                                                                                           300 East Long Lake Road
                                                                                           Suite 200
                                                                                           Bloomfield Hills, MI 48304-2376
                                                                                           (248) 540-2300

                                                                                           P43291 MI

 Agreed:       /s/ John Tenbusch
               John Tenbusch
               Debtor                                                                      Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21   Entered 03/26/21 14:18:07              Page 60 of 73
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Linear Mold & Engineering, LLC                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date March 26, 2021                                                         Signature /s/ John Tenbusch
                                                                                            John Tenbusch

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


               21-42617-mar                  Doc 1           Filed 03/26/21         Entered 03/26/21 14:18:07                        Page 61 of 73
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Linear Mold & Engineering, LLC                                                               Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       March 26, 2021                                            /s/ John Tenbusch
                                                                       John Tenbusch/Chief Executive Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               21-42617-mar                  Doc 1           Filed 03/26/21       Entered 03/26/21 14:18:07         Page 62 of 73
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       2K Tool
                       3025 Madison Avenue SE
                       Grand Rapids, MI 49548


                       Absolute Machine Tools, Inc
                       7420 Industrial Parkway
                       Lorain, OH 44053


                       AIC Equipment & Controls, Inc.
                       37 Summit Street
                       Brighton, MI 48116


                       Air Technologies
                       160 84th St SW
                       Ste 1
                       Byron Center, MI 49315


                       Alro Steel Corporation
                       Dept 771478
                       PO Box 77000
                       Detroit, MI 48277-1478


                       Apac Paper & Packaging Corp.
                       4000 Enterprise Drive
                       Allen Park, MI 48101


                       Arcam
                       Krokslatts Fabriker 27A
                       Se-431 37
                       Molbdal Sweden


                       Bank of the West
                       2527 Camino Ramon
                       MSN: NC-B07-3F-R
                       San Ramon, CA 94583


                       Birch Machinery Co
                       PO Box 15
                       Birch Run, MI 48415


                       Boers, Michael
                       302 W. Front Street
                       Grand Ledge, MI 48837




    21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 63 of 73
                   Burrows, Adam
                   30800 South Hill Road
                   New Hudson, MI 48165


                   CBS Tool
                   51601 Oro Drive
                   Shelby Township, MI 48315


                   Chase Plastics
                   6467 Waldon Center Drive
                   Clarkston, MI 48346


                   CIT Bank, N.A.
                   10201 Centurion Parkway N. #100
                   Jacksonville, FL 32256


                   City of Charlotte
                   111 E. Lawrence Ave
                   Charlotte, MI 48813


                   Clinton Aluminum & Stainless Steel Sales
                   6720 Van Buren
                   Clinton, OH 44216


                   Coats, John
                   1651 Lansing Road
                   Charlotte, MI 48813


                   Complete Capital Services, Inc.
                   22811 Mack Avenue
                   Suite 203
                   Saint Clair Shores, MI 48080


                   Consumers Energy
                   PO Box 30079
                   Lansing, MI 48937-0001


                   Creative Foam Corporation
                   300 N Alloy Dr
                   Fenton, MI 48430


                   Dassault Systemes
                   175 Wyman Street
                   Waltham, MA 02451-1223


21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 64 of 73
                   Dell Financial Services
                   Payment Processing Center
                   PO Box 5275
                   Carol Stream, IL 60197-5275


                   Dickerson, David
                   20409 Luckey Road
                   Pemberville, OH 43450


                   DRS Industries Inc.
                   1067 Hamilton Dr. E
                   Holland, OH 43528


                   DTE Energy
                   PO Box 2859
                   Detroit, MI 48260-0001


                   Eitniear, Ike
                   564 Elm Street
                   Vermontville, MI 49096


                   Ellwood Specialty Steel
                   499 Honeybee Lane
                   New Castle, PA 16105


                   EOS of North America Inc
                   28970 Cabot Dr
                   Novi, MI 48377-2978


                   Fanfair, Michael G.
                   2482 Burwood Court
                   Highland, MI 48357


                   Frances Belzer Wilson
                   DAwda, Mann, Mulcahy & Sadler, PLC
                   39533 Woodward Ave., Ste. 200
                   Bloomfield Hills, MI 48304-5103


                   Frankenmuth Insurance
                   One Mutual Ave
                   Frankenmuth, MI 48787-0001


                   Fraza Forklifts
                   PO Box 77000
                   Detroit, MI 48277-1318

21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 65 of 73
                   General Electric Company
                   Bank of America
                   PO Box 412271
                   Boston, MA 02241-2271


                   Gerotech, Inc.
                   29220 Commerce Dr
                   Flat Rock, MI 48134


                   Gonzales, Josef
                   765 3rd Avenue
                   Pontiac, MI 48340


                   Grady Bell LLP
                   53 W Jackson Blvd
                   Suite 1250
                   Chicago, IL 60604


                   Graye Electrical Services, Inc
                   12257 Market St
                   Livonia, MI 48150


                   Guardian Environmental Services
                   34400 Glendale St
                   Livonia, MI 48150


                   H & M Machine Tool
                   3823 Seiss Ave
                   Toledo, OH 43612


                   Haglund, Joseph
                   33639 Beechnut Street
                   Westland, MI 48186


                   Highland Capital Corporation
                   5 Center Avbenue
                   Little Falls, NJ 07424


                   In Mold Solutions, LLC
                   7230 Cuesta Way Drive NE
                   Rockford, MI 49341


                   In-Mold Solutions LLC
                   14201 Thompson Drive
                   Lowell, MI 49331

21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 66 of 73
                   Industrial Development & Holdings
                   32400 Telegraph Road, Ste. 202
                   Bingham Farms, MI 48025


                   Joelson Rosenberg
                   30665 Northwestern Hwy
                   Ste 200
                   Farmington, MI 48334


                   John Bay Electric, Inc.
                   317 Hall Street
                   Charlotte, MI 48813


                   John Tenbusch
                   49098 Veneto
                   Northville, MI 48167


                   Jones, Joshua
                   1716 Lansing Road
                   Lot 20
                   Charlotte, MI 48813


                   Kerekes, Steven C.
                   350 Church Street
                   Apt. 5A
                   Olivet, MI 49076


                   Kevin Erskine
                   211 W. Fort Street, Ste. 2100
                   Detroit, MI 48226-3220


                   Kleinfelt, Kenneth
                   43 Lake Ride Drive
                   Mason, MI 48854


                   Konica Minolta
                   100 Williams Drive
                   Ramsey, NJ 07446


                   Konica Minolta Business Solutions
                   Dept CH 19188
                   Palatine, IL 60055-9188




21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 67 of 73
                   Kowalk, Douglas
                   824 W. Shepherd
                   Charlotte, MI 48813


                   Krawczyk, James
                   5370 E. Kinsle
                   Charlotte, MI 48813


                   Kunar, Craig A.
                   4429 Boydson Drive
                   Toledo, OH 43623


                   Landgraf, Manuela
                   235 N. Cochran Avenue
                   Charlotte, MI 48813


                   Lawrence, Debora
                   228 Van Lieu Street
                   Charlotte, MI 48813


                   Legacy Industries
                   1925 Taylor Rd
                   Auburn Hills, MI 48326-1574


                   Level One Bank
                   Jacob Hachey
                   32991 Hamilton Court
                   Farmington, MI 48334


                   Level One Bank
                   Attn: Jacob Hachey
                   32991 Hamilton Court
                   Farmington, MI 48334


                   Mac Mold Base, Inc
                   14921 32 Mile Rd
                   Romeo, MI 48065


                   McFee, John
                   113 Grant Avenue
                   Alma, MI 48801


                   Mead, Jennifer
                   235 1/2 N. Cochran Avenue
                   Charlotte, MI 48813

21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 68 of 73
                   Michael Sinclair



                   Michigan Pallet, Inc
                   PO Box 436
                   Clinton, MI 49236


                   Midland States Bank
                   7700 Bonhomme
                   Suite 300
                   Saint Louis, MO 63105


                   Milligan, Christina
                   3773 Toles Road
                   Mason, MI 48854


                   Molders Services, Inc.
                   1556 Telegraph Drive
                   Pontiac, MI 48340


                   Moldex 3D Northern America, Inc.
                   27725 Stansbury Blvd
                   Ste 190
                   Farmington, MI 48334


                   MS Manufacturing, Inc
                   44431 Reynolds Dr
                   Clinton Township, MI 48036


                   Myers, David
                   17467 Cedarlake Circle
                   Northville, MI 48168


                   Nexeo Solutions
                   PO Box 74007392
                   Chicago, IL 60674-7392


                   NSF International Strategic Registration
                   Lockbox 771380
                   Detroit, MI 48277-1380


                   Olivio, Sheila
                   1615 Oak Squire Lane
                   Howell, MI 48855


21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 69 of 73
                   Paycor
                   4811 Montomery Rd.
                   Cincinnati, OH 45212


                   Peck, Trever R.
                   456 North Stine Road
                   Charlotte, MI 48813


                   Penn, Hope
                   14196 Susanna Street
                   Livonia, MI 48154


                   Peoples Capital & Leasing
                   PO Box 5066
                   Hartford, CT 06102


                   Pirtek Westland
                   28540 Van Born Road
                   Westland, MI 48186


                   PJF Metrology North
                   4030 Cedar Commercial Dr NE
                   Cedar Springs, MI 49319


                   Planview Delaware LLC
                   12301 Research Boulevard
                   Building 5, Suite 101
                   Austin, TX 78759


                   Plastic Molding Development, Inc
                   42400 Yearego Dr
                   Sterling Heights, MI 48314


                   Precision Mold & Machining Services, Inc
                   13143 E Nine Mile Rd
                   Warren, MI 48089


                   Priority Health
                   27777 Franklin Road
                   Southfield, MI 48034


                   Quality Cavity, Inc
                   47955 Anna Court
                   Wixom, MI 48393


21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 70 of 73
                   Rapid EDM, Inc
                   11555 County Rd 42
                   Tecumseh, ON
                   N8N 2M1


                   Rapid Machining
                   11555 County Rd 42
                   Tecumseh, ON
                   N8N 2M1


                   Reko Mold Division
                   469 Silver Creek Industrial Dr
                   Lakeshore, ON
                   N8N 4W2


                   Renaissance Capital Alliance
                   5440 Corporate Drive
                   Suite 275
                   Troy, MI 48098


                   Richardson, Cody
                   3716 W. Jolly Road
                   Apt. #8
                   Lansing, MI 48911


                   Rivera, Nelson
                   419 E. Lovett
                   Charlotte, MI 48813


                   Russ Simpson Company
                   21906 Schoenherr Road
                   Warren, MI 48089


                   Safety-Kleen
                   PO Box 382066
                   Pittsburgh, PA 15250-8066


                   Sepro America
                   765 Commonwealth Drive, #104
                   Warrendale, PA 15086


                   Siemens Financial Services, Inc.
                   170 Wood Avenue South
                   Iselin, NJ 08830



21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 71 of 73
                   Sinclair, Michael
                   416 E. Lovett
                   Charlotte, MI 48813


                   Skrip, Steven
                   223 Prairie Street
                   Charlotte, MI 48813


                   Small Business Administration
                   SBA Disaster Loan Service Center
                   2 North 20th Street, Ste. 320
                   Birmingham, AL 35203


                   Spicer, Robyn
                   715 Arrowhead
                   Charlotte, MI 48813


                   Stampede Die & Engineering
                   1142 Electric Ave
                   Wayland, MI 49348


                   Tenbusch, Jack
                   49098 Veneto Drive
                   Northville, MI 48167


                   Tenbusch, John
                   49098 Veneto Drive
                   Northville, MI 48167


                   Tenibac-Graphion, Inc
                   35155 Automation
                   Clinton Township, MI 48035


                   Tennessee Tool & Fixture
                   852 Interstate Drive
                   Manchester, TN 37355


                   Thompson, Tyler
                   618 Pearl Street
                   Charlotte, MI 48813


                   Thuma, Jacqueline
                   414 Pearl Street
                   Charlotte, MI 48813


21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 72 of 73
                   TNT EDM, Inc
                   47689 E Anchor Court
                   Plymouth, MI 48170


                   Tyler, Ryan
                   10021 Barnes Road
                   Eaton Rapids, MI 48827


                   US Bank Equipment Finance
                   PO Box 790448
                   Saint Louis, MO 63179


                   VAC-MET, Inc
                   7236 Murthum
                   Warren, MI 48092


                   Young, Louis J.
                   34678 Pembroke
                   Livonia, MI 48152




21-42617-mar   Doc 1   Filed 03/26/21   Entered 03/26/21 14:18:07   Page 73 of 73
